OPINION — AG — ** LONGEVITY PAY — EMPLOYEES — STATE BUREAU OF INVESTIGATION ** CAN SECT. 3 OF SENATE BILL NO. 73 WHICH AUTHORIZES THE PAYMENT OF LONGEVITY PAY INCREASES OF ONE PERCENT (1%) OF BASE PAY, NOT TO EXCEED TWENTY PERCENT (20%) OF THE BASE PAY, FOR EMPLOYEES OF THE STATE BUREAU OF INVESTIGATION FOR THE SERVICE OF SAID EMPLOYEE PRIOR TO THE EFFECTIVE DATE OF SAID BILL AS EMPLOYEES OF THE STATE CRIME BUREAU AS PREVIOUSLY EXISTING WITHIN THE DEPARTMENT OF PUBLIC SAFETY. (STATE AGENCY, TITLE CHANGE, SUCCESSOR) CITE: 74 O.S. 154 [74-154], 74 O.S. 160 [74-160] (SALARY, SALARIES, INCREASED) (JAMES P. GARRETT)